DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

This is a non-final Office Action (“Action”) in reply to the response filed 5/2/2022 (“May Resp.”) that has been entered with the RCE filed 6/8/2022. In the May Resp. claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application No. 2019/0342782, to Yum et al. (“Yum”), which was previously cited and applied.
U.S. Patent Application No. 2018/0279289, to Islam et al. (“Islam”), which was previously cited and applied.
U.S. Patent Application No. 2019/0372642, to Kakishima et al. (“Kakishima”), which was previously cited and applied.
U.S. Patent Application No. 2013/0286964, to Chu, which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) over Yum – Claims 1, 3-8, 10-14, 16-21, 23-26, and 30.
35 U.S.C. § 102(a)(1) over Chu – Claims 27 and 29.
35 U.S.C. § 103 over Yum and Islam – Claims 2, 3, and 15.
35 U.S.C. § 103 over Yum and Kakishima – Claims 9 and 22.
Claim 28 is objected to for containing allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s arguments presented in the May Resp. are not persuasive. Applicant argues: (1) Yum, with respect to the rejections of independent claims 1, 14, and 30, does not teach the subject matter as amended, namely, that “a single CSI-RS configuration for a partial band is not the same as ‘a set of possible channel state information reference signal (CSI-RS) configurations for a partial band’ as recited in amended independent claim” and similarly in claims 14 and 30 (emphasis original) (May Resp. 10); and (2) Chu, with respect to the rejection of independent claim 27, does not teach “different CSI-RS configurations with frequency resources that overlap,” (May Resp. 11). These are unpersuasive for the following reasons.
Regarding the first argument, Applicant’s argument is understood to be that the amended language in claims 1, 14, and 30 require two or more CSI-RS configurations for one partial band. See May Resp. 10. However, the language of claim 1 is not this narrow. The amended feature in claim 1 recites, “a set of possible channel state information reference signal (CSI-RS) configurations for a partial band of a plurality of partial bands”. Applicant’s argument would require the language of this limitation to read, as an example and with emphasis, “a set of two or more possible channel state information reference signal (CSI-RS) configurations for only one partial band of a plurality of partial bands”. However, the plain meaning of “set” of CSI-RS configurations can include none or more single CSI-RS configurations and “a partial” band does not necessarily limit the application of the CSI-RS configurations to only one. As a result, the scope of this feature in independent claims 1, 14, and 30 has only minimally changed from that previously presented and Yum is still considered to teach the limitations.
Regarding the second argument, Applicant argues Chu does not teach an overlap in frequency (see May Resp. 11), however, Chu explicitly teaches that the sub-bands, which are in frequency, overlap. Thus, this argument is also not persuasive.

Claim Objections
Claims 1-13 and 27-30 are objected to because of the following informalities: Each of independent claims 1, 27, and 30 should be changed to “[[a]] an access network entity” for grammar reasons. Claims 2-13, 28, and 29 are also objected to for depending from an objected to based claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-14, 16-21, 23-26, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum.

Regarding independent claim 30, Yum teaches:
An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (Yum, Fig. 23, receiving device 20 can correspond to a UE since it receives reference signals, see ¶ 336, and has a processor 21 and memory 22 with stored instructions, see ¶¶ 332-333), to cause the apparatus to: 
receive from [an] access network entity a message indicating a set of possible channel state information reference signals (CSI-RS) configurations for a partial band of a plurality of partial bands within a total configured bandwidth of the UE (Yum, Fig. 22, step S2210, ¶¶ 325-327, a UE may receive “CSI-RS configurations for a plurality of partial bands”, where the partial bands are part of a total bandwidth of the UE, see Fig. 5, ¶ 190, and each partial band is individually configured, ¶ 165);
receive downlink control information (DCI) from the access network entity, the DCI indicating a set of downlink resources associated with a first partial band of the plurality of partial bands (Yum, ¶¶ 310, 318, a DCI field indicates which, of many, RS configurations to use); 
select a first CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on the DCI; and obtain CSI measurements over the set of downlink resources in the first partial band using the selected first CSI-RS configuration (Yum, ¶¶ 310, 318, information in the DCI is used to measure CSI through an indicated RS, which means the RS is selected for measurement).

Regarding independent claim 1, there is recited a “method for wireless communication at a user equipment (UE)” with steps virtually identical to the functions performed by the apparatus of claim 30. As a result, claim 1 is rejected under section 102(a)(2) as anticipated by Yum for the same reasons as in claim 30 above.

Regarding independent claim 14, Yum teaches:
A method for wireless communication (Yum, Fig. 22, ¶¶ 325-331), comprising: 
transmitting a message to a user equipment (UE) indicating a set of possible channel state information reference signal (CSI-RS) configurations for a partial band of a plurality of partial bands within a total configured bandwidth of the UE (Yum, Fig. 22, step S2210, ¶¶ 325-327, a UE may receive “CSI-RS configurations for a plurality of partial bands”, where the partial bands are part of a total bandwidth of the UE, see Fig. 5, ¶ 190, and each partial band is individually configured, ¶ 165);
transmitting downlink control information (DCI) to the UE, the DC indicating a set of downlink resources associated with a first partial band of the plurality of partial bands (Yum, ¶¶ 310, 318, a DCI field indicates which, of many, RS configurations to use); 
selecting a CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on the set of downlink resources; and performing CSI-RS transmissions during the set of downlink resources in the first partial band according to the selected CSI-RS configuration (Yum, ¶¶ 310, 318, information in the DCI is used to measure CSI through an indicated RS, which means the RS is selected for measurement).

Regarding dependent claims 3 and 16, Yum further teaches “selecting one or more CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on periodic CSI-RS information in the received message,” as recited in claim 3, and “selecting a CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on periodic CSI-RS information in the transmitted message,” as recited in claim 16. Yum, ¶¶ 88, 101-102, 166.

Regarding dependent claims 4 and 17, Yum further teaches “the received message is a radio resource control (RRC) message,” as recited in claim 4, and “the transmitted message is a radio resource control (RRC) message,” as recited in claim 17. Yum, ¶¶ 127, 166, 327.

Regarding dependent claims 5 and 18, Yum further teaches “selecting one or more CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on semi-persistent CSI-RS information in the received message,” as recited in claim 5, and “selecting a CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on semi-persistent CSI-RS information in the transmitted message,” as recited in claim 18. Yum, ¶¶ 167, 310, 318, information in the DCI, which is semi-persistent configuration, is used to measure CSI through an indicated RS, which means the RS is selected for measurement.

Regarding dependent claims 6 and 19, Yum further teaches “the received message is a media access control (MAC) layer message,” as recited in claim 6, and “the transmitted message is a media access control (MAC) layer message,” as recited in claim 19. Yum, ¶ 317.

Regarding dependent claims 7 and 20, Yum further teaches “selecting the CSI-RS configuration comprises: receiving an indication of the first CSI-RS configuration in the DCI,” as recited in claim 7, and “selecting the CSI-RS configuration comprises: transmitting an indication of the first CSI-RS configuration in the DCI,” as recited in claim 20. Yum, ¶¶ 310, 318.

Regarding dependent claims 8 and 21, Yum further teaches “transmitting a channel state information (CSI) report to the access network entity based at least in part on the CSI-RS measurements over the first partial band,” as recited in claim 8, and “receiving a channel state information (CSI) report from the UE based at least in part on the performed CSI-RS transmission according to the selected CSI-RS configuration,” as recited in claim 21. Yum, Fig. 22, step S2220, ¶¶ 326-327.

Regarding dependent claims 10 and 23, Yum further teaches “the set of possible CSI-RS configurations comprises at least two subsets of possible CSI-RS configurations corresponding to different CSI-RS time-domain characteristics,” as recited in claim 10, and “the set of possible CSI-RS configurations comprises at least two subsets of possible CSI-RS configurations corresponding to different CST-RS time-domain characteristics,” as recited in claim 23. Yum, ¶¶ 15, 16, 327.

Regarding dependent claims 11 and 24, Yum further teaches “at least one of the subsets of possible CSI-RS configurations corresponds to periodic CSI-RS configurations,” as recited in claim 11, and “at least one of the subsets of possible CSI-RS configurations corresponds to periodic CSI-RS configurations,” as recited in claim 24. Yum, ¶¶ 88, 101-102, 166.

Regarding dependent claims 12 and 25, Yum, further teaches “at least one of the subsets of possible CSI-RS configurations corresponds to aperiodic CSI-RS configurations,” as recited in claim 12, “at least one of the subsets of possible CSI-RS configurations corresponds to aperiodic CSI-RS configurations,” as recited in claim 25. Yum, ¶¶ 88, 278-280.

Regarding dependent claims 13 and 26, Yum further teaches “at least one of the subsets of possible CSI-RS configurations corresponds to semi-persistent CSI-RS configurations,” as recited in claim 13, and “at least one of the subsets of possible CSI-RS configurations corresponds to semi-persistent CSI-RS configurations,” as recited in claim 26. Yum, ¶¶ 167, 310, 318, information in the DCI, which is semi-persistent configuration, is used to measure CSI through an indicated RS, which means the RS is selected for measurement.

Claims 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu.

Regarding claim 27, Chu teaches:
A method for wireless communication at a user equipment (UE) (Chu, Fig. 6, ¶¶ 38-48), comprising: 
receiving from [an] network entity a CSI-RS configuration associated with a first partial band within a total configured bandwidth of the UE (Chu, Fig. 6, step 602, ¶ 40);
receiving downlink control information (DCI) from the network entity, the DCI indicating a set of downlink resources associated with a second partial band within the total configured bandwidth of the UE (Chu, ¶ 37, DCI may be used to indicate the CSI-RS configurations, where the configurations include the set of downlink resources associated with all sub/partial bands, see Fig. 2, ¶ 9); and 
transmitting, to the network entity a partial CSI report if there is a degree of overlap between frequency resources of the first partial band and frequency resources of the second partial band (Chu, ¶ 45, where overlapping partial (sub) bands requires the UE to measure CSI-RS for both configurations, and as such, would send partial CSI reports covering the partial bands (see e.g., ¶¶ 8, 10, 13), where the term “partial” is not explicitly defined in the Specification nor the claims, thus, a “partial CSI report” refers to measurement results in “partial band” of a corresponding CSI-RS).

Regarding dependent claim 29, Chu further teaches, “determining a portion of the first partial band that overlaps with the second partial band; and obtaining CSI-RS measurements over the portion of the first partial band that overlaps with the second partial band.” Chu, ¶ 45, where overlapping partial (sub) bands requires the UE to measure CSI-RS for both configurations, which can include the overlapping portion, see also, ¶ 35.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Islam, both of which are in the same field of resource allocation as the claimed invention.

Regarding dependent claims 2 and 15, Yum does not teach the additionally recited limitation. Islam remedies this and teaches “retuning a receiver of the UE to the first partial band from a second partial band based at least in part on the received DCI,” as recited in claim 2, and “transmitting instructions to retune a receiver of the UE to the first partial band from a second partial band based via the DCI,” as recited in claim 15. Islam, ¶¶ 114, 122, the UE may retune from one bandwidth partition (e.g., a second partial band) to another (e.g., a first partial band) for control information instructed by the PDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine retuning, as in Islam, with the system of Yum to allow “the UE to operate in a power saving mode because the UE will not have to always buffer information over [the entire cell] bandwidth partition.” See Islam ¶ 122.

Regarding dependent claim 3, Yum further teaches “selecting one or more CSI-RS configuration from the set of possible CSI-RS configurations for the first partial band based at least in part on periodic CSI-RS information in the received message.” Yum, ¶¶ 167, 310, 318, information in the DCI, which is semi-persistent (i.e., periodic) configuration, is used to measure CSI through an indicated RS, which means the RS is selected for measurement.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Kakishima, both of which are in the same field of resource allocation as the claimed invention.

Regarding dependent claims 9 and 22, Yum does not teach the additionally recited limitations. Kakishima remedies this and teaches “at least one CSI-RS configuration of the set of possible CSI-RS configurations corresponds to a zero power (ZP) CSI-RS, and at least one CSI-RS configuration of the set of possible CSI-RS configurations corresponds to a non-zero power (NZP) CSI-RS,” as recited in claim 9, and “at least one CSI-RS configuration of the set of possible CSI-RS configurations corresponds to a zero power (ZP) CSI-RS, and at least one CSI-RS configuration of the set of possible CSI-RS configurations corresponds to a non-zero power (NZP) CSI-RS,” as recited in claim 22. Kakishima, ¶¶ 82-83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ZP and NZP configurations, as in Kakishima, with the system of Yum to perform channel estimation chosen from among a finite set of reference signal configurations, each of which would result in the same predictable result of estimating a channel for future transmission. See Kakishima, ¶¶ 33, 34, 74.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches or suggests, either alone or when combined, all the limitations recited in claim 28, including those limitations from parent claim 27. In particular, while the prior art of record teaches determining whether partial bands overlap or do not overlap (see e.g., Chu, ¶¶ 35, 45), and even goes so far as to teach that “the UE needs to be able to detect” that the sub-bands do not overlap (Chu, ¶ 45), none of the prior art of record teaches or suggests that when it is determined that at least two partial bands do not overlap in frequency, “transmitting an error message based at least in part on the determining”.

Conclusion
The following is prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2013/0336214 describes multiple CSI-RS configurations for multiple partial bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413